Exhibit 10.1
AMENDMENT NO. 2
TO
CREDIT AGREEMENT
AMENDMENT NO. 2 (this “Amendment”), dated as of July 23, 2010, to that certain
Second Amended and Restated Credit Agreement, dated as of June 11, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trico Marine Services, Inc. (the
“Borrower”), the guarantors party thereto from time to time (the “Guarantors”),
the lenders party thereto from time to time (the “Lenders”), Nordea Bank Finland
plc, New York Branch (the “Collateral Agent”), and Obsidian Agency Services,
Inc. (the “Administrative Agent”). Capitalized terms used but not defined herein
have the meanings provided in the Credit Agreement.
R E C I T A L S
WHEREAS, the parties hereto desire to make certain amendments to certain
provisions of the Credit Agreement as specified herein, pursuant to and in
accordance with Section 14.12 of the Credit Agreement;
WHEREAS, the Lenders party hereto constitute the Required Lenders under the
Credit Agreement; and
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1. AMENDMENT.
(a) Section 10.13 of the Credit Agreement is hereby amended to amend and restate
clause (ii) contained therein in its entirety to read as follows:
“(ii) this Agreement and the other Credit Documents, the Senior Notes, the Trico
Marine Cayman Intercompany Loan, the TMS Intercompany Indebtedness, the Trico
Supply Intercompany Loan Documentation, the Trico Shipping Senior Secured Notes
Documentation (as in effect on July 23, 2010) and the New Trico Shipping Working
Capital Credit Facility (as in effect on July 23, 2010),”
(b) Section 12.01 of the Credit Agreement is hereby amended to amend and restate
the first sentence thereof in its entirety to read as follows:
“The Lenders hereby irrevocably designate and appoint Obsidian Agency Services,
Inc., as Administrative Agent (for purposes of Sections 12.02, 12.03, 12.05,
12.06, 12.07, 12.08, 12.09, 12.10 and Section 14.01, the term “Administrative
Agent” also shall include Nordea Bank Finland plc, New York Branch (and/or any
of its affiliates) in its capacity as Collateral Agent, and any successor
Collateral Agent, including for the avoidance of doubt, Obsidian Agency
Services, Inc. (and/or any of its affiliates), in its capacity as Collateral
Agent, in each case, pursuant to the Security Documents, this Agreement and the
financings contemplated hereby) to act as specified herein and in the other
Credit Documents.”

 

 



--------------------------------------------------------------------------------



 



(c) Section 12.07 of the Credit Agreement is hereby amended to amend and restate
the first sentence thereof in its entirety to read as follows:
“The Administrative Agent, in its capacity as a Lender, shall have all rights
and powers specified herein for a “Lender” and may exercise any such rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities.”
SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Credit Agreement
shall remain in full force and effect. After this Amendment becomes effective,
all references to the Credit Agreement and corresponding references thereto or
therein such as “hereof”, “herein”, or words of similar effect referring to the
Credit Agreement shall be deemed to mean the Credit Agreement as amended hereby.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Credit Agreement other than as expressly set
forth herein.
SECTION 3. REPRESENTATIONS.
The Borrower and each of the Guarantors represents and warrants as of the date
of this Amendment as follows:
(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;
(ii) the execution, delivery and performance by it of this Amendment and the
Credit Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any applicable law;
(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Credit Agreement as amended hereby by
or against it;
(iv) this Amendment has been duly executed and delivered by it;
(v) each of this Amendment and the Credit Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and
(vi) no Default or Event of Default has occurred and is continuing.

 

- 2 -



--------------------------------------------------------------------------------



 



SECTION 4. LEGAL FEES.
The Borrower covenants and agrees to pay in full, to the extent invoiced, on or
prior to the date of the execution of this Amendment, all reasonable legal fees
of Latham & Watkins LLP, counsel to the Administrative Agent, incurred in
connection with the execution of this Amendment.
SECTION 5. CONDITIONS TO EFFECTIVENESS.
The effectiveness of this Amendment is conditioned upon delivery of duly
executed signature pages by all parties hereto to the Administrative Agent.
SECTION 6. GENERAL RELEASE.
In consideration of, among other things, the execution and delivery of this
Amendment by the Administrative Agent and the Lenders, and the accommodations to
the Borrower and the other Credit Parties set forth herein, each of the Borrower
and the other Credit Parties, on behalf of itself and its successors and assigns
(collectively, the “Releasors”), hereby forever waives, releases and discharges
to the fullest extent permitted by law, and hereby agrees to hold each Releasee
(as defined below) harmless from, any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
causes of action, demands, suits, costs, expenses and damages (collectively, the
“Claims”), that any Releasor now has, of whatsoever nature and kind, whether
known or unknown, whether arising at law or in equity, against any or all of the
Administrative Agent, the Collateral Agent, and/or the Lenders, in each case, in
any capacity and their respective affiliates, shareholders and “controlling
persons” (within the meaning of the federal securities laws), and their
respective successors and assigns and each and all of the officers, directors,
employees, consultants, agents, attorneys and other representatives of each of
the foregoing (collectively, the “Releasees”), based in whole or in part on
facts, whether or not now known, existing on or before the date hereof. The
execution by the Borrower and the Credit Parties hereof shall constitute a
ratification, adoption, and confirmation by the Borrower and the other Credit
Parties of the foregoing general releases of all Claims against any Releasee
which are based in whole or in part on facts, whether or not now known or
unknown, existing on or prior to the date hereof. In entering into this
Amendment, the Borrower and the other Credit Parties have consulted with, and
been represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section
shall survive the termination of the Credit Agreement (as amended hereby) and
the other Credit Documents and payment in full of the Obligations.

 

- 3 -



--------------------------------------------------------------------------------



 



SECTION 7. MISCELLANEOUS.
(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c) This Amendment may not be amended or otherwise modified except as provided
in the Credit Agreement.
(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
(f) The Credit Agreement as amended by this Amendment represents the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.
(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT
AGREEMENT.
[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

                  TRICO MARINE SERVICES, INC.,         as the Borrower    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President & Chief Operating Officer    
 
                TRICO MARINE ASSETS, INC.,         as a Guarantor    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President    
 
                TRICO MARINE OPERATORS, INC.,         as a Guarantor    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President    
 
                TRICO MARINE INTERNATIONAL, INC.,         as a Guarantor    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President    
 
                TRICO MARINE SERVICES (HONG KONG) LIMITED, as a Guarantor    
 
  By:   Trico Marine Assets, Inc., its Sole Member    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President    

Amendment No. 2

 





--------------------------------------------------------------------------------



 



                  COASTAL INLAND MARINE SERVICES LTD.         as a Guarantor    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: Director    
 
                SERVICIOS DE APOYO MARITIMO DE MEXICO, S. DE R.L. DE C.V., as a
Guarantor    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: Manager    
 
                TRICO SERVICOS MARITIMOS LTDA.         as a Guarantor    
 
           
 
  By:   /s/ Tomas Salazar
 
Name: Tomas Salazar    
 
      Title: General Manager    
 
                TRICO MARINE CAYMAN, L.P. as a Guarantor    
 
           
 
  By:   Trico Holdco LLC, its general partner    
 
  By:   Trico Marine Services, Inc., its sole member    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President & Chief Operating Officer    
 
                TRICO HOLDCO LLC as a Guarantor    
 
  By:   Trico Marine Services, Inc., its sole member    
 
           
 
  By:   /s/ Rishi Varma
 
Name: Rishi Varma    
 
      Title: President & Chief Operating Officer    

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



                  TRICO INTERNATIONAL HOLDINGS B.V.         as a Guarantor    
 
           
 
  By:   /s/ Geoffrey A. Jones
 
Name: Geoffrey A. Jones    
 
      Title: Director A    
 
                TRICO MARINE INTERNATIONAL HOLDINGS B.V.,         as a Guarantor
   
 
           
 
  By:   /s/ Geoffrey A. Jones
 
Name: Geoffrey A. Jones    
 
      Title: Director A    

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



                  SPECIAL VALUE CONTINUATION PARTNERS, LP,
as Lender    
 
                TENNENBAUM OPPORTUNITIES PARTNERS V, LP,
as Lender    
 
                TENNENBAUM DIP OPPORTUNITY FUND, LLC,
as Lender    
 
                By: Tennenbaum Capital Partners, LLC, Investment Manager of each
of the above companies  
 
           
 
  By:   /s/ David Hollander    
 
           
 
      Name: David Hollander    
 
      Title: Partner    
 
                OBSIDIAN AGENCY SERVICES, INC.,         as Administrative Agent
   
 
           
 
  By:   /s/ David Hollander    
 
           
 
      Name: David Hollander    
 
      Title: Vice President    

Amendment No. 2

 

 